EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
August 29, 2012 (the “Effective Date”), by and between Lawson Products, Inc., an
Illinois corporation (the “Company”) and Thomas Neri (the “Executive”).

1. At Will Employment. The Company hereby employs Executive on an “at will”
basis, and Executive’s employment by the Company may be terminated at any time
at the option of the Company or Executive, as the case may be, on the terms and
subject to the conditions set forth in this Agreement.

2. Position and Duties. Executive will serve as President and Chief Executive
Officer of the Company and of Lawson Products, Inc., a Delaware corporation
(“Parent”), or in such other capacity mutually agreed to between Executive and
the Company by written amendment of this Agreement. Executive’s duties and
authorities will consist of all duties and authority customarily performed and
held by persons holding equivalent positions in companies similar in nature and
size to the Company or Parent as such duties and authority are reasonably
defined, modified and delegated from time to time by the Board of Directors of
Parent (the “Board”). Executive will report solely to the Board. Executive
hereby acknowledges that he has a fiduciary responsibility and duty of loyalty
to the Company and Parent hereunder. For so long as Executive remains employed,
Executive shall, on a full-time basis, devote his best efforts and his entire
business time, energy, attention, knowledge and skill solely and exclusively to
advance the interests, products and goodwill of the Company and Parent.
Executive shall diligently, competently and faithfully perform the duties
assigned to him by the Company and Parent from time to time.

The duties and services to be performed by Executive hereunder shall be
substantially rendered at the Company’s principal offices, except for travel on
the Company’s business incident to the performance of Executive’s duties.
Executive will not, without the written consent of the Board, which consent
shall not be unreasonably withheld: (i) render service to others for
compensation, or (ii) serve on any board or governing body of another entity.
Executive may continue to serve on the Lake Forest High School Board of
Education. If an outside activity subsequently creates a conflict with the
Company’s business or prospective business, Executive agrees to cease engaging
in such activity at such time. Executive will observe and adhere to all
applicable written Company policies and procedures adopted from time to time,
such as they now exist or hereafter are supplemented, amended, modified or
restated.

3. Compensation.

(a) Base Salary. Executive will receive a base salary of $525,000 per annum (the
“Base Salary”), as modified pursuant to the next sentence, payable in accordance
with the Company’s customary payroll practices (including, but not limited to,
practices regarding timing and withholding) as may be in effect from time to
time. The Base Salary will be subject to periodic review by the Compensation
Committee of the Board (the “Committee”), and may be increased by the Committee
at any time.

(b) Incentive Plans. Executive will be eligible for additional performance based
compensation based upon Executive’s ability to meet or exceed the targeted
expectations applicable to his position, as the Committee in its sole discretion
determines with input from the Executive and in accordance with and subject to
the terms of the Senior Executive Officer Annual Incentive Plan, or any other
applicable performance based compensation plan or program.

(c) LTIP. Executive will also be eligible to continue to participate (or
continue participation) in the Senior Executive Officer Long-Term Incentive Plan
(the “LTIP”) as determined by the terms of the LTIP and this Agreement, except
as provided in Section 10(d).

(d) Equity Awards. Executive will be eligible for stock options, restricted
stock, stock awards, phantom stock units, stock appreciation units, stock
performance rights, shareholder value appreciation rights or other such
equity-based compensation opportunities from time to time during his employment
as determined in the sole discretion of the Committee (“Equity Awards”). To the
extent so provided, such equity-based compensation shall be subject to the terms
of any applicable equity-based compensation plan, program and/or agreement.

(e) Benefit Plans. Executive shall receive the following standard benefits;
provided, however, the Company or Parent may modify or terminate such benefits
from time to time to the extent and on such terms as the Company or Parent
modifies or terminates such benefits as provided to other officers:



  (i)   coverage under the Company’s group health plan on such terms as provided
to other Company officers;



  (ii)   long-term disability insurance coverage;



  (iii)   group term life insurance with a death benefit amount of not less than
one year of Executive’s Base Salary, with additional double indemnity coverage;



  (iv)   accidental death insurance;



  (v)   participation in the Company’s 401(k) plan, profit-sharing retirement
plan and executive deferral plan; and



  (vi)   four weeks’ annual vacation under the terms of the Company’s vacation
policy for officers.

The items in Sections 3(b), 3(c), 3(d) and 3(e)(i)-(vi) referred to above, and
any other benefit plans in which Executive may participate pursuant to such
plan’s terms, are collectively referred to herein as “Benefit Plans”.

4. Termination of Employment.

(a) Termination for Cause. Without limitation of the “at will” basis of
Executive’s employment by the Company, the Company may terminate Executive’s
employment for “Cause”, where “Cause” means any of the following:



  (i)   violation by Executive of any agreement between Executive and the
Company or any law relating to non-competition, trade secrets, inventions,
non-solicitation or confidentiality;



  (ii)   material breach or default of any of Executive’s duties or other
obligations or covenants under this Agreement (except where such breach or
default is due to Executive becoming Disabled (as defined in Section 4(d)) which
shall be governed by Section 4(d)), which has not been cured within 30 days of
written notice thereof to Executive;



  (iii)   Executive’s gross negligence, dishonesty or willful misconduct;



  (iv)   any act or omission by Executive which has a material adverse effect on
the Company’s business, reputation, goodwill or customer relations;



  (v)   conviction of or pleading nolo contendere to a crime by Executive (other
than traffic related offenses);



  (vi)   any act or omission by Executive which, at the time it occurs, is in
material violation of any Company policy, such as they now exist or hereafter
are supplemented, amended, modified or restated; or



  (vii)   an act of fraud or embezzlement or the misappropriation of property by
Executive.

For purposes of this Agreement, Executive’s employment shall be deemed not to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution of the Board finding that the termination is
for Cause, duly adopted by the Board at a meeting called and held in accordance
with the Company’s bylaws (with Executive to receive notice of the meeting at
the same time as the members of the Board), at which Executive, together with
Executive’s counsel, shall have the right to participate or to present a written
response to the Board’s intention to terminate for Cause. Subject to the
preceding sentence, the Company may terminate Executive’s employment under this
Agreement for Cause (as defined above) at any time, and Executive’s termination
for Cause will be effective immediately upon the Company mailing or transmitting
written notice of such termination to Executive.

(b) Termination for Good Reason. Without limitation of the “at will” basis of
Executive’s employment by the Company, Executive may terminate Executive’s
employment for “Good Reason”, where “Good Reason” means any of the following:



  (i)   a decrease in Executive’s Base Salary;



  (ii)   a material diminution in Executive’s authority, duties or
responsibilities;



  (iii)   a material change (with such change not to be less than 50 miles) in
the geographic location at which Executive must perform Executive’s services; or



  (iv)   any other action or inaction that constitutes a material breach by the
Company of this Agreement.

Executive is entitled to terminate Executive’s employment for Good Reason only
if:



  (w)   one or more of the conditions constituting Good Reason occurs without
Executive’s written consent;



  (x)   Executive provides notice to the Company of the existence of a condition
constituting Good Reason within 15 days of the initial occurrence of such
condition;



  (y)   the Company fails to remedy such condition constituting Good Reason
within 30 days of being provided notice of such condition by Executive; and



  (z)   Executive voluntarily terminates Executive’s employment within 15 days
of the expiration of the remedy period specified in clause (y).

(c) Termination Due to Death. Executive’s employment under this Agreement will
terminate upon the death of Executive.

(d) Termination Due to Disability. Without limitation of the “at will” basis of
Executive’s employment by the Company, if Executive becomes “Disabled” as such
is defined under the Company’s long-term disability insurance policy, the
Company may terminate Executive’s employment. Executive agrees that if Executive
becomes “Disabled”, Executive will be unable to perform the essential functions
of Executive’s position and that there would be no reasonable accommodation
which would not constitute an undue hardship to the Company. Executive’s
termination due to Disability will be effective immediately upon Executive’s
receipt of written notice of such termination from the Company. Such written
notice shall be deemed received, if mailed first class through the U. S. Postal
System, three (3) business days after mailing such written notice to Executive.

(e) Termination Without Cause by the Company. In furtherance of the “at will”
basis of Executive’s employment by the Company, the Company may terminate
Executive’s employment without Cause upon written notice to Executive.
Executive’s termination without Cause will be effective on the date of
termination specified by the Company in such written notice. Such written notice
shall be deemed received, if mailed first class through the U. S. Postal System,
three (3) business days after mailing such written notice to Executive.

(f) Voluntary Termination by Executive. In furtherance of the “at will” basis of
Executive’s employment by the Company, Executive may voluntarily terminate his
employment upon oral or written notice to the Company. Executive’s voluntary
termination shall be effective as of the time of such oral or written notice.

(g) Simultaneous Termination of Director/Officer Positions. Upon the effective
date of termination of Executive’s employment, for any reason whatsoever,
Executive will be deemed to have resigned from any position Executive may hold
as a director and/or officer of Parent, the Company and any affiliate of Parent
or the Company. Parent and the Company are hereby irrevocably authorized to
appoint a nominee to act on Executive’s behalf to execute all documents and do
all tasks necessary to effectuate this Section 4(g).

5. Payments Due Upon Termination.

(a) Payments Due Upon Termination for Cause by the Company, or Voluntary
Termination by Executive. If the Company terminates Executive’s employment for
“Cause” pursuant to Section 4(a) above, or Executive terminates his employment
voluntarily pursuant to Section 4(f) above, the Company shall have no obligation
to Executive, except:



  (i)   the Company shall pay Executive no later than the next regularly
scheduled payroll day any accrued and unpaid Base Salary and any accrued and
unused vacation pay through the effective date of Executive’s termination;



  (ii)   the Company shall pay Executive any additional payments, awards, or
benefits, if any, which Executive is eligible to receive pursuant to the terms
of any applicable Benefit Plans; and



  (iii)   Executive shall be entitled to all post-employment benefits required
under applicable law.

The payments set forth in Sections 5(a)(i)-(iii) are collectively referred to
herein as “Accrued Compensation”.

(b) Payments Due Upon Termination Without Cause by the Company or for Good
Reason by Executive. Except as provided in Section 5(c) below, if the Company
terminates Executive’s employment without “Cause” pursuant to Section 4(e) above
or if Executive terminates Executive’s employment for “Good Reason” pursuant to
Section 4(b) above, the Company shall have no obligation to Executive, except:



  (i)   the Company shall pay Executive any Accrued Compensation;



  (ii)   the Company shall pay Executive, subject to Section 5(f), in monthly
installments commencing one (1) month after the effective date of Executive’s
termination, at the rate of 100% of his then current Base Salary for a period of
two (2) years (the “Severance Period”);



  (iii)   the Company shall pay Executive, subject to Section 5(f), in equal
monthly installments, commencing one month after the effective date of
Executive’s termination and continuing until the end of the Severance Period, an
amount equal to the bonus Executive received in the 365 day period prior to the
effective date of Executive’s termination, if any, multiplied by a fraction, the
numerator of which is the number of days from the beginning of the calendar year
in which Executive’s termination occurs through the effective date of
Executive’s termination, and the denominator of which is 365; and



  (iv)   Executive shall continue to be covered under the Company’s group health
plan pursuant to Section 3(e)(i) above, including any spousal and dependent
coverage, at active employee rates, for two (2) years after the effective date
of Executive’s termination, and, thereafter, Executive shall be eligible to
exercise his rights to COBRA continuation coverage with respect to such group
health plan for Executive, and, where applicable, Executive’s spouse and
eligible dependents, at Executive’s expense.

During the Severance Period under this Section 5(b), Executive shall, upon
request of the Company, make himself reasonably available on a limited basis
from time to time to consult with the Company regarding the business affairs of
the Company, not more than twenty-four (24) hours in any calendar quarter, and
at times that do not interfere with Executive’s employment time commitments with
any successor employer.

(c) Payments Due Upon Termination Without Cause by the Company or for Good
Reason by Executive After a Change in Control. In lieu of the payments due under
Section 5(b) above, in the event the Company terminates Executive’s employment
without “Cause” pursuant to Section 4(e) above or if Executive terminates
Executive’s employment for “Good Reason” pursuant to Section 4(b) above, but
only in each case within 12 months following a Change in Control as defined in
Section 6 below, the Company shall have no obligation to Executive, except:



  (i)   the Company shall pay Executive any Accrued Compensation;



  (ii)   the Company shall pay Executive an amount equal to two (2) times
Executive’s then current annual Base Salary, and two (2) times the bonus
Executive received in the 365-day period prior to the effective date of
Executive’s termination, if any. Subject to Section 5(f), such amount shall be
paid in a lump sum, to the extent a Section 409A Change in Control has occurred
contemporaneously with the Change in Control (or anytime in the two calendar
years prior to the effective date of Executive’s termination), no later than
30 days after the effective date of Executive’s termination, or to the extent a
Section 409A Change in Control has not occurred during such period, it shall be
paid in 24 equal monthly installments commencing one month after the effective
date of Executive’s termination;



  (iii)   Executive shall continue to be covered under the Company’s group
health plan pursuant to Section 3(e)(i) above, including any spousal and
dependant coverage, at active employee rates, for two (2) years after the
effective date of Executive’s termination, and, thereafter, Executive shall be
eligible to exercise his rights to COBRA continuation coverage with respect to
such group health plan for Executive, and, where applicable, Executive’s spouse
and eligible dependents, at Executive’s expense; and



  (iv)   all of Executive’s outstanding Equity Awards, if any, shall immediately
vest upon the effective date of Executive’s termination to the extent not
already vested, and Executive shall have at least 90 days to exercise any Equity
Award that is subject to being exercised.

(d) Payments Due Upon Termination Due to Death. If Executive’s employment is
terminated due to death pursuant to Section 4(c) above, the Company shall have
no obligation to Executive, except:



  (i)   the Company shall pay Executive any Accrued Compensation;



  (ii)   the Company shall pay to the beneficiary(ies) identified in writing by
Executive from time to time an amount equal to two (2) times Executive’s then
current annual Base Salary, in 24 equal monthly installments commencing one
month after the date of Executive’s death; and



  (iii)   Executive’s spouse and dependents shall continue to be covered under
the Company’s group health plan pursuant to Section 3(e)(i) above, at active
employee rates for dependent coverage, for two (2) years after the date of
Executive’s death, and, thereafter, Executive’s spouse and dependents shall be
eligible to exercise their rights to COBRA coverage with respect to such group
health plan at their expense.

(e) Payments Due Upon Termination Due to Disability. If the Company terminates
Executive’s employment due to “Disability” pursuant to Section 4(d) above, the
Company shall have no obligation to Executive, except:



  (i)   the Company shall pay Executive any Accrued Compensation;



  (ii)   the Company shall continue to pay Executive, subject to Section 5(f),
in monthly installments commencing one month after the effective date of
termination: (A) for 12 months at the rate of 100% of his then current Base
Salary; and (B) for 24 months thereafter at the rate of 60% of his then current
Base Salary. The Company will be entitled to receive in payment from Executive
or by taking a credit against the payments to be made under this Section
5(e)(ii) a sum equal to any Company provided long-term disability insurance
benefit paid to or for the benefit of Executive during such 36 month period; and



  (iii)   Executive shall continue to be covered under the Company’s group
health plan pursuant to Section 3(e)(i) above, including any spousal and
dependent coverage, at active employee rates for five and one-half (51/2) years
after the effective date of Executive’s termination, and, thereafter, Executive
shall be eligible to exercise his rights to COBRA continuation coverage with
respect to such group health plan for Executive, and, where applicable,
Executive’s spouse and eligible dependents, at Executive’s expense.

(f) Six (6) Month Delay. If, at the time Executive becomes entitled to payments
and benefits under Section 5 of this Agreement (“Severance Payment”), Executive
is a Specified Employee (within the meaning of Code Section 409A and using the
identification methodology selected by the Company from time to time), then,
notwithstanding any other provision in Section 5 to the contrary, the following
provision shall apply. No Severance Payment considered by the Company in good
faith to be deferred compensation under Code Section 409A that is payable upon
Executive’s separation from service (as defined and determined under Code
Section 409A), and not subject to an exception or exemption thereunder, shall be
paid to Executive until the date that is six (6) months after Executive’s
effective date of termination. Any such Severance Payment that would otherwise
have been paid to Executive during this six-month period shall instead be
aggregated and paid to Executive on or as soon as administratively feasible
after the date that is six (6) months after Executive’s effective date of
termination, but not later than 60 days after such date. Any Severance Payment
to which Executive is entitled to be paid after the date that is six (6) months
after Executive’s effective date of termination shall be paid to Executive in
accordance with the terms of Section 5.

(g) Release. Executive shall not be entitled to receive any of the payments or
benefits set forth in Section 5 (excepting any Accrued Compensation), and said
payments and benefits shall be forfeited without further action by the Company,
unless Executive (or if applicable, Executive’s beneficiaries and/or estate)
executes a general release substantially in the form of Exhibit A (the “General
Release”) and, on or prior to the 60th day following the date of termination (or
such shorter period as set forth therein), such General Release becomes
effective and irrevocable in accordance with the terms thereof. With respect to
any of the payments or benefits pursuant to this Section 5 that are subject to
Code Section 409A, any amounts that would otherwise be payable during the 60-day
period in the absence of the preceding General Release requirement shall be
payable and effective on the 60th day after Executive’s termination of
employment.

6. Certain Definitions.

(a) The term “Lawson Entities” shall mean Parent, any Subsidiary of Parent and
any other entity in which any one or more of them has an ownership interest at
any time during Executive’s employment with the Company and during the
Restriction Period whether such entity is in the United States or elsewhere.

(b) The term “Restriction Period” means the period of time in which Executive is
employed by the Company and a period of two (2) years after the effective date
of Executive’s termination.

(c) The term “Lawson Entities’ Products, Systems and Services” means:



  (i)   the acquisition for and the distribution and sale of fasteners, parts,
hardware, pneumatics, hydraulic and other flexible hose fittings, tools, safety
items and electrical and shop supplies, automotive and vehicular products,
chemical specialties, maintenance chemicals and other chemical products, welding
products and related items, all as more particularly described in the Lawson
Entities’ sales kits and manuals;



  (ii)   the sale and distribution and the providing of systems and services
related to the items described in Section 6.1(c)(i);



  (iii)   the manufacture, sale and distribution of production and specialized
parts and supplies described in Section 6.1(c)(i);



  (iv)   the provision of just-in-time inventories of component parts described
in Section 6.1(c)(i) to original equipment manufacturers and of maintenance and
repair parts described in Section 6.1(c)(i) to a wide variety of users; and



  (v)   the provision of in-plant inventory systems and of electronic
vendor-managed, inventory systems to various customers, related to the items
described in Section 6.1(c)(i).

(d) The term “Competitive Products, Systems and Services” shall mean products,
systems or services in existence or under development during Executive’s
employment with the Company which are the same as or substantially similar to or
functional equivalents of those of the Lawson Entities including, without
limitation, those which are or may be provided to the Lawson Entities’ customers
on behalf of the Lawson Entities by employees, agents, or sales representatives
of the Lawson Entities.

(e) The term “Confidential Information” shall mean all information, including,
but not limited to, trade secrets disclosed to Executive or known by Executive
as a consequence of or through Executive’s employment by the Company, concerning
the products, services, systems, customers and agents of the Lawson Entities,
and specifically including without limitation: computer programs and software,
unpatented inventions, discoveries or improvements; marketing, organizational
and product research and development; marketing techniques; promotional
programs; compensation and incentive programs; customer loyalty programs;
inventory systems; business plans; sales forecasts; personnel information,
including but not limited to the identity of employees and agents of the Lawson
Entities, their responsibilities, competence, abilities, and compensation;
pricing and financial information; customer lists and information on customers
or their employees, or their needs and preferences for the Lawson Entities’
Products, Systems and Services; information concerning planned or pending
acquisitions or divestitures; and information concerning purchases of major
equipment or property, and which:



  (i)   has not been made generally available to the public; and



  (ii)   is useful or of value to the current or anticipated business or
research or development activities of the Lawson Entities, or of any customer or
supplier of the Lawson Entities.

Confidential Information shall not include information which:



  (x)   is in or hereafter enters the public domain through no fault of
Executive;



  (y)   is obtained by Executive from a third party having the legal right to
use and to disclose the same without restriction; or



  (z)   was in the possession of Executive prior to receipt from the Lawson
Entities (as evidenced by Executive’s written records predating the first date
of employment with the Company).

Confidential Information also does not include Executive’s general skills and
experience as defined under the governing law of this Agreement.

(f) The term “Unauthorized Person or Entity” shall mean any individual or entity
who or which has not signed an appropriate secrecy or confidentiality agreement
with the Lawson Entities, or is not a current or target customer with whom
Confidential Information is shared in the mutual interest of that person or
entity and the Lawson Entities.

(g) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if:



  (i)   any “person” or “group” of “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder) is or becomes the beneficial owner, directly or
indirectly, of securities representing voting power, as of the date of
determination, of then outstanding securities representing 40% or more of the
combined voting power of Parent’s then outstanding securities as of such date of
determination; or



  (ii)   there is a merger, consolidation or reorganization involving Parent, or
any direct or indirect subsidiary of Parent, unless:



  (A)   the stockholders of Parent immediately before such merger, consolidation
or reorganization will own, directly or indirectly, immediately following such
merger, consolidation or reorganization, at least fifty percent (50%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) or any parent thereof in substantially the same proportion as
their ownership of the voting securities of Parent immediately before such
merger, consolidation or reorganization; and



  (B)   the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute a majority of the members of the board of directors of
the Surviving Corporation (or parent thereof); and



  (C)   no “person” or “group” of “persons” as defined above is the beneficial
owner of forty percent (40%) or more of the combined voting power of the then
outstanding voting securities of the Surviving Corporation (or parent thereof);
or



  (iii)   there is a sale or other disposition of all or substantially all of
the assets of Parent to an entity other than an entity:



  (A)   of which at least fifty percent (50%) of the combined voting power of
the outstanding voting securities are owned, directly or indirectly, by
stockholders of Parent in substantially the same proportion as their then
current ownership of the voting securities of Parent; and



  (B)   of which a majority of the board of directors is comprised of the
individuals who were members of the Board immediately prior to the execution of
the agreement providing for such sale or disposition; and



  (C)   of which no “person” or “group” of “persons” as defined above is the
beneficial owner of forty percent (40%) or more of the combined voting power of
the then outstanding voting securities of the Surviving Corporation (or parent
thereof); or



  (iv)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the effective date hereof whose election, or nomination for election by
Parent stockholders, was approved by a vote of at least four-fifths (4/5) of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, unless any such individual’s
initial assumption of office occurs as a result of either an actual or
threatened election contest (including, but not limited to, a consent
solicitation).

(h) The term “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) The term “Code Section 409A” shall mean Section 409A of the Code and all
regulations issued thereunder and applicable guidance thereto.

(j) The term “Subsidiary” means, with respect to any person or entity, any
corporation, association or other entity of which more than 50% of the combined
voting power is owned, directly or indirectly, by such person or entity and one
or more other Subsidiaries of such person or entity.

(k) The term “Section 409A Change in Control” means any “change in control
event” within the meaning of Code Section 409A determined in accordance with the
uniform methodology and procedures adopted by the Company.

7. Protection of Company Assets.

(a) Non-Competition. Executive expressly agrees that, during the Restriction
Period, provided that there shall not have occurred and be continuing any
material non-compliance by the Company with its obligations under this
Agreement, he shall not, in the United States, Canada and Mexico, directly or
indirectly, as an owner, officer, director, employee, agent, advisor, financier,
or in any other form or capacity, on behalf of himself or any other person, firm
or other business entity, engage in or be concerned with any Competitive
Products, Systems and Services, or any other duties or pursuits for monetary
gain which interfere with or restrict Executive’s activities on behalf of the
Lawson Entities or constitute competition with the business of the Lawson
Entities as conducted or proposed to be conducted during the term of this
Agreement or, with respect to applicable periods following Executive’s
termination, as conducted or proposed to be conducted as of the date of
Executive’s termination. The foregoing notwithstanding, nothing herein contained
shall be deemed to prevent Executive from investing his money in the capital
stock or other securities of any corporation whose stock or securities are
publicly-owned or are regularly traded on any public exchange, provided that
Executive does not own more than a one percent (1%) interest therein.

(b) Confidentiality. Executive hereby acknowledges that, during the course of
Executive’s employment, Executive has and will learn or develop Confidential
Information in trust and confidence. Executive agrees to use the Confidential
Information solely for the purpose of performing his duties hereunder and not
for his own private use or commercial purposes. Executive acknowledges that
unauthorized disclosure or use of Confidential Information, other than in
discharge of Executive’s duties, will cause the Lawson Entities irreparable
harm. Executive shall maintain Confidential Information in strict confidence at
all times and shall not divulge Confidential Information to any Unauthorized
Person or Entity, or use in any manner, or knowingly allow another to use, any
Confidential Information, without the Company’s prior written consent, during
the term of employment or thereafter, for as long as such Confidential
Information remains confidential. Executive further acknowledges that the Lawson
Entities operate and compete internationally and that the Lawson Entities will
be harmed by the unauthorized disclosure or use of Confidential Information
regardless of where such disclosure or use occurs, and that therefore this
confidentiality agreement is not limited to any single state or other
jurisdiction.

(c) Non-Solicitation. During the Restriction Period, provided that there shall
not have occurred and be continuing any material non-compliance by the Company
with its obligations under this Agreement, Executive shall not, directly or
indirectly, for himself or on behalf of any person, firm or other entity,
solicit, induce or encourage any person to leave her/his employment, agency or
office with the Lawson Entities. During the Restriction Period, provided that
there shall not have occurred and be continuing any material non-compliance by
the Company with its obligations under this Agreement, Executive shall not,
directly or indirectly, for himself or on behalf of any person, firm or other
entity, hire or retain or participate in hiring or retaining any person who then
is an employee of or agent for the Lawson Entities or any person who has been an
employee of or agent for the Lawson Entities at any time in the 90 days prior to
termination of Executive’s employment, unless the Company is informed and gives
its approval in writing prior to the hiring or retention.

Given Executive’s office and his participation in the development, sales,
marketing, servicing and provision of the Lawson Entities’ Products, Systems and
Services, Executive acknowledges that Executive has and will learn or develop
Confidential Information relating to the development, sales, marketing,
servicing or provision of the Lawson Entities’ Products, Systems and Services,
and the Lawson Entities’ customers and prospective customers. Executive further
acknowledges that the Lawson Entities’ relationships with its customers have
substantial value to the Lawson Entities. Therefore, during the Restriction
Period, provided that there shall not have occurred and be continuing any
material non-compliance by the Company with its obligations under this
Agreement, Executive shall not, directly or indirectly, for himself or on behalf
of any person, firm or other entity, solicit or sell, attempt to sell, or
supervise, participate in, or assist the sale or solicitation of Competitive
Products and Systems to any person, firm or other entity to which the Lawson
Entities sold any of the Lawson Entities’ Products, Systems and Services during
the last two (2) years of Executive’s employment with the Company prior to the
effective date of termination. However, this Section 7(c) shall not prohibit the
solicitation of any actual or potential customer of the Lawson Entities which
does not fall within the preceding description. This Section 7(c) is independent
of the obligations of confidentiality under this Agreement and the non-compete
provisions of this Agreement.

(d) Return of Property. All notes, lists, reports, sketches, plans, data
contained in computer hardware or software, memoranda or other documents
concerning or related to the Lawson Entities’ business which are or were
created, developed, generated or held by Executive during employment, whether
containing or relating to Confidential Information or not, are the property of
the Lawson Entities and shall be promptly delivered to the Company upon
termination of Executive’s employment for any reason whatsoever. During the
course of employment, Executive shall not remove any of the above property,
including but not limited to, Confidential Information, or reproductions or
copies thereof, or any apparatus containing any such property or Confidential
Information, from the Company’s premises without prior written authorization
from the Company, other than in the normal execution of Executive’s duties.

(e) Assignment of Intellectual Property Rights. Executive agrees to assign to
the Company any and all intellectual property rights including patents,
trademarks, copyrights and business plans or systems developed, authored or
conceived by Executive, whether alone or jointly, while employed by and relating
to the business of the Lawson Entities. Executive agrees to cooperate with the
Company to perfect ownership rights thereof in the Company. This agreement does
not apply to an invention for which no equipment, supplies, facility or
Confidential Information was used and which was developed entirely on
Executive’s own time, unless: (1) the invention relates to the business of the
Lawson Entities or to actual or anticipated research or development of the
Lawson Entities; or (2) the invention results from any work performed by
Executive for the Lawson Entities.

(f) Unfair Trade Practices. During the term of this Agreement and at all times
thereafter, Executive shall not, directly or indirectly, engage in or assist
others in engaging in any unfair trade practices with respect to the Lawson
Entities.

(g) Remedies. Executive acknowledges that failure to comply with the terms of
this Section 7 will cause irreparable loss and damage to Company. Therefore,
Executive agrees that, in addition and cumulative to any other remedies at law
or equity available to the Company for Executive’s breach or threatened breach
of this Agreement, the Company is entitled to specific performance or injunctive
relief against Executive to prevent such damage or breach, and a temporary
restraining order and preliminary injunction may be granted to the Company for
this purpose immediately at its request upon commencement of any suit, without
prior notice and without posting any bond. The existence of any claim or cause
of action Executive may have against the Company will not constitute a defense
thereto. In addition, the Company will be relieved of any obligation to provide
to Executive any and all termination payments and benefits (excepting Accrued
Compensation) which would otherwise accrue, be continued, or become due and
payable under this Agreement following such breach or threatened breach, except
that such payments and benefits shall accrue during the period of alleged
threatened breach or alleged breach and shall be due and payable to Executive
immediately upon either (a) a determination by the Company or arbitrator or
court, or (b) agreement of the parties, that Executive was not in breach. Each
party agrees that all remedies expressly provided for in this Agreement are
cumulative of any and all other remedies now existing at law or in equity. In
addition to the remedies provided in this Agreement, the parties will be
entitled to avail themselves of all such other remedies as may now or hereafter
exist at law or in equity for compensation, and for the specific enforcement of
the covenants contained in this Agreement. Resort to any remedy provided for in
this Section 7 or provided for by law will not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies, or preclude a
recovery of monetary damages and compensation. Each party agrees that no party
hereto shall be required to post a bond or other security to seek an injunction.
In the event that a court of competent jurisdiction declares that any of the
remedies outlined in this Section 7(g) are unavailable as a matter of law, the
remainder of the remedies outlined in this Section 7(g) shall remain available
to the Company.

(h) Enforceability. If any of the provisions of this Section 7 are deemed by a
court or arbitrator having jurisdiction to exceed the time, geographic area or
activity limitations the law permits, the limitations will be reduced to the
maximum permissible limitation, and Executive and the Company authorize a court
or arbitrator having jurisdiction to reform the provisions to the maximum time,
geographic area and activity limitations the law permits; provided, however,
that such reductions apply only with respect to the operation of such provision
in the particular jurisdiction in which such adjudication is made.

(i) Sufficiency of Consideration. Executive acknowledges that the consideration
that Executive will receive pursuant to this Agreement serves as sufficient
consideration for Executive’s promises to abide by the restrictive covenants set
forth in this Section 7.

8. Governing Law and Disputes.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Illinois, without regard to its conflict of law principles.

(b) The Company and Executive agree to attempt to resolve any employment related
dispute between them quickly and fairly, and in good faith. Should such a
dispute remain unresolved, the Company and Executive irrevocably and
unconditionally agree to submit to the exclusive jurisdiction of the courts of
the State of Illinois and of the United States located in Chicago, Illinois over
any suit, action or proceeding arising out of or relating to this Agreement. The
Company and Executive irrevocably and unconditionally agree to personal
jurisdiction and venue of any such suit, action or proceeding in the courts of
the State of Illinois or of the United States located in Chicago, Illinois.

9. Cooperation After Termination of Employment. Following the termination of
Executive’s employment by the Company, regardless of the reason for termination,
Executive will reasonably cooperate with the Company and Parent in the
prosecution or defense of any claims, controversies, suits, arbitrations or
proceedings involving events occurring prior to the termination of this
Agreement. Executive acknowledges that in light of his position as President and
Chief Executive Officer of the Company and Parent, he is in the possession of
Confidential Information that may be privileged under the attorney-client and/or
work product privileges. Executive agrees to maintain the confidences and
privileges of the Company and Parent and acknowledges that any such confidences
and privileges belong solely to the Company and Parent and can only be waived by
the Company or Parent, as applicable, not Executive. In the event Executive is
subpoenaed to testify or otherwise requested to provide information in any
matter, including without limitation, any court action, administrative
proceeding or government audit or investigation, relating to the Company or
Parent, Executive agrees that: (a) he will promptly notify the Company and
Parent of any subpoena, summons or other request to testify or to provide
information of any kind no later than three (3) days after receipt of such
subpoena, summons or request and, in any event, prior to the date set for him to
provide such testimony or information; (b) he will cooperate with the Company
and Parent with respect to such subpoena, summons or request for information;
(c) he will not voluntarily provide any testimony or information without
permission of the Company unless otherwise required by law; and (d) he will
permit the Company to be represented by an attorney of the Company’s choosing at
any such testimony or with respect to any such information to be provided, and
will follow the instructions of the attorney designated by the Company with
respect to whether testimony or information is privileged by the attorney-client
and/or work product privileges of the Company or Parent, unless otherwise
required by law. The parties agree that the Company shall be responsible for all
reasonable expenses of Executive incurred in connection with the fulfillment of
Executive’s obligations under this Section 9. The parties agree and acknowledge
that nothing in this Section 9 is meant to preclude Executive from fully and
truthfully cooperating with any government investigation.

10. Miscellaneous.

(a) Superseding Effect. This Agreement supersedes all prior or contemporaneous
negotiations, commitments, agreements, and writings, including without
limitation the Amended and Restated Employment Agreement dated as of
February 12, 2009, and expresses the entire agreement between the parties with
respect to Executive’s employment by the Company; provided, however, that the
terms of any Benefit Plans will remain applicable to the particular Benefit
Plan, except as expressly modified herein. All such other negotiations,
commitments, agreements and writings will have no further force or effect, and
the parties to any such other negotiation, commitment, agreement or writing will
have no further rights or obligations thereunder. The parties agree and
acknowledge that the definitions of terms applicable to this Agreement may be
different than the definitions of those same terms in Benefit Plans and may
result in seemingly contradictory results. For example, a change in control
under this Agreement may not constitute a change in control under the LTIP. The
parties agree and acknowledge that such seemingly contradictory results are
intended, and that this Agreement shall be governed solely by the terms and
definitions set forth herein and that the Benefit Plans shall be governed solely
by the terms and definitions set forth in the Benefit Plans, except as expressly
modified herein.

(b) Amendment and Modification. Except as provided in Section 10(c), neither
Executive nor the Company may modify, amend or waive the terms of this Agreement
other than by a written instrument signed by Executive and the Company. Either
party’s waiver of the other party’s compliance with any specific provision of
this Agreement is not a waiver of any other provision of this Agreement or of
any subsequent breach by such party of a provision of this Agreement. No delay
on the part of any party in exercising any right, power or privilege hereunder
will operate as a waiver thereof.

(c) Section 409A. It is also the intention of this Agreement that all income tax
liability on payments made pursuant to this Agreement or any Benefit Plans be
deferred until Executive actually receives such payment to the extent Code
Section 409A applies to such payments, and this Agreement shall be interpreted
in a manner consistent with this intent. Therefore, if any provision of this
Agreement or any Benefit Plans is found not to be in compliance with any
applicable requirements of Code Section 409A, that provision will be deemed
amended and will be construed and administered, insofar as possible, so that
this Agreement and any Benefit Plans, to the extent permitted by law and deemed
advisable by the Company, do not trigger taxes and other penalties under Code
Section 409A; provided, however, that Executive will not be required to forfeit
any payment otherwise due without his written consent. In the event that,
despite the parties’ intentions, any amount hereunder becomes taxable prior to
the date that it would otherwise be paid, the Company shall pay to the Executive
(which payment may be made in whole or in part by way of direct remittance to
appropriate tax authorities) the portion of such amount needed to pay applicable
income and excise taxes and any interest or other penalties on such amounts. Any
remaining portion of such amount shall be paid to Executive at the time
otherwise specified in this Agreement, subject to Section 5(f).

Solely for purposes of determining the time and form of payments due under this
Agreement or otherwise in connection with his termination of employment with the
Company and that are subject to Code Section 409A, Executive shall not be deemed
to have incurred a termination of employment unless and until he shall incur a
“separation from service” within the meaning of Code Section 409A. It is
intended that each payment or installment of a payment and each benefit provided
under this Agreement shall be treated as a separate “payment” for purposes of
Code Section 409A. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Code Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid), (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

Nothing in this Section 10(c) increases the Company’s obligations to Executive
under this Agreement or any Benefit Plans. Executive remains solely liable for
any taxes, including but not limited to any penalties or interest due to Code
Section 409A or otherwise, on the payments made hereunder or under any Benefit
Plans. The preceding provisions shall not be construed as a guarantee by the
Company of any particular tax effect for payments made pursuant to this
Agreement or any Benefit Plans.

(d) Parachute Payments. Notwithstanding anything to the contrary herein or in
any Benefit Plan, in the event it shall be determined that any monetary amounts
or benefits due or payable by the Company to Executive (whether paid or payable,
or due or distributed) are or will become subject to any excise tax under
Section 4999 of the Code (collectively “Excise Taxes”), then the amounts or
benefits otherwise due or payable to Executive pursuant to this Agreement or any
Benefit Plans shall be reduced to the extent necessary so that no portion of
such amounts or benefits shall be subject to the Excise Taxes, but only if
(i) the net amount of such amounts and benefits, as so reduced (and after the
imposition of the total amount of taxes under federal, state and local law on
such amounts and benefits), is greater than (ii) the excess of (A) the net
amount of such amounts and benefits, without reduction (but after imposition of
the total amount of taxes under federal, state and local law) over (B) the
amount of Excise Taxes to which Executive would be subject on such unreduced
amounts and benefits.

If it is determined that Excise Taxes will or might be imposed on Executive in
the absence of such reduction, the Company and Executive shall make good faith
efforts to seek to identify and pursue reasonable action to avoid or reduce the
amount of Excise Taxes; provided, however, that this sentence shall not be
construed to require Executive to accept any further reduction in the amount or
benefits that would be payable to him in the absence of this sentence. The
provisions of this Section 10(d) shall override and control any inconsistent
provision in the LTIP.

All determinations required to be made under this Section 10(d), including
whether reduction is required, the amount of such reduction and the assumptions
to be utilized in arriving at such determination, shall be made in good faith by
an independent accounting firm selected by the Company in accordance with
applicable law (the “Accounting Firm”), in consultation with tax counsel
reasonably acceptable to Executive. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. If the Accounting Firm determines that no
excise tax under Section 4999 of the Code is payable by Executive, the Company
shall request that the Accounting Firm furnish Executive with written guidance
that failure to report such excise tax on Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty.

(e) Withholding. The Company will reduce its compensatory payments to Executive
hereunder for withholding and FICA and Medicare taxes and any other withholdings
and contributions required by law.

(f) Severability. If the final determination of an arbitrator or a court of
competent jurisdiction declares, after the expiration of the time within which
judicial review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. Any prohibition or finding of unenforceability
as to any provision of this Agreement in any one jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.

(g) Mitigation. Executive shall not be required to seek employment or otherwise
mitigate Executive’s damages in order to be entitled to the benefits and
payments to which Executive is entitled under this Agreement.

(h) Expenses. Each of the Company and Executive will bear its own expenses in
connection with the negotiation of this Agreement and the resolution of any
disputes hereunder.

(i) Binding Agreement; Assignment. The Agreement is binding upon and shall inure
to the benefit of Executive’s heirs, executors, administrators or other legal
representatives, upon the successors of the Company and upon any entity into
which the Company merges or consolidates. The Company shall assign or otherwise
transfer this Agreement and all of its rights, duties, obligations or interests
under it or to any successor to all or substantially all of its assets. Upon
such assignment or transfer, any such successor will be deemed to be substituted
for the Company for all purposes. Executive may not assign or delegate the
obligations of Executive under this Agreement.

(j) Interpretation. This Agreement will be interpreted without reference to any
rule or precept of law that states that any ambiguity in a document be construed
against the drafter.

(k) Executive Acknowledgment. Executive acknowledges that Executive has read and
understands this Agreement and is entering into this Agreement knowingly and
voluntarily.

(l) Continuing Obligations. Notwithstanding the termination of Executive’s
employment hereunder for any reason or anything in this Agreement to the
contrary, all post-employment rights and obligations of the parties, including
but not limited to those set forth in Sections 5, 7, 8, and 9, and any
provisions necessary to interpret or enforce those rights and obligations under
any provision of this Agreement, will survive the termination or expiration of
this Agreement and remain in full force and effect for the applicable periods.

(m) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(n) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(o) Notice. Any notice by any party to the other party must be mailed by
registered or certified mail, postage prepaid, to the address specified below,
or to any change of address indicated by either party upon receipt of written
notice of same:

Thomas Neri
At the address on file with the Company

Lawson Products, Inc.
8770 W. Bryn Mawr Avenue
Suite 900
Chicago, IL 60631
Attention: General Counsel

Notice will be deemed received on the third business day following the day on
which it was mailed, postage prepaid.

[SIGNATURE LINES ON NEXT PAGE]

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

EXECUTIVE:

Thomas Neri

LAWSON PRODUCTS, INC.

By:
Neil E. Jenkins
Executive Vice President, General Counsel and Secretary


2

EXHIBIT A

CONFIDENTIAL GENERAL RELEASE

In consideration of the payments and other benefits set forth in Section 5 of
the At
Will Employment Agreement (hereinafter the “Agreement”) made and entered into by
and between Thomas Neri (hereinafter the “Executive”) and Lawson Products, Inc.,
an Illinois corporation (hereinafter the “Employer”), as of August 29, 2012,
Executive hereby executes this Confidential General Release (hereinafter the
“Release”):

1. Executive hereby releases Employer, its past and present parents,
subsidiaries, affiliates, predecessors, successors, assigns, related companies,
entities or divisions, its or their past and present employee benefit plans,
trustees, fiduciaries and administrators and any and all of its and their
respective past and present officers, directors, partners, insurers, agents,
representatives, attorneys and employees (all collectively included in the term
the “Employer” for purposes of this release), from any and all claims, demands
or causes of action which Executive, or Executive’s heirs, executors,
administrators, agents, attorneys, representatives or assigns (all collectively
included in the term “Executive” for purposes of this release), have, had or may
have against Employer, based on any events or circumstances arising or occurring
prior to and including the date of Executive’s execution of this Release to the
fullest extent permitted by law, regardless of whether such claims are now known
or are later discovered, including but not limited to any claims relating to
Executive’s employment or termination of employment by Employer, any rights of
continued employment, reinstatement or reemployment by Employer, and any costs
or attorneys’ fees incurred by Executive (collectively, the “Released Claims”);
provided, however, Executive is not waiving, releasing or giving up any rights
Executive may have to workers’ compensation benefits, to vested benefits under
any pension or savings plan, to payment of earned and accrued but unused
vacation pay, to continued benefits in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, to unemployment insurance, to any vested
Equity Awards, to any vested awards or benefits under the LTIP or any Benefit
Plan, to indemnification (x) provided by Lawson Products, Inc., a Delaware
corporation, pursuant to the Delaware General Corporation Law or its certificate
of incorporation or bylaws or the Indemnification Agreement dated as of ,
20       between Lawson Products, Inc., a Delaware corporation, and Executive,
or (y) provided by Employer pursuant to the Illinois Business Corporation Act or
its articles of incorporation or bylaws, in each case as they exist on the date
of Executive’s termination of employment, or to enforce the terms of the
Agreement, or any other right which cannot be waived as a matter of law. In the
event any claim or suit is filed on Executive’s behalf with respect to a
Released Claim, Executive waives any and all rights to receive monetary damages
or injunctive relief in favor of Executive.

2. Executive agrees and acknowledges: that this Release is intended to be a
general release that extinguishes all Released Claims by Executive against
Employer; that Executive is waiving any claims arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the
Rehabilitation Act, the Illinois Human Rights Act, and all other federal, state
and local statutes, ordinances and common law, including but not limited to any
and all claims alleging personal injury, emotional distress or other torts, to
the fullest extent permitted by law; that Executive is waiving all Released
Claims against Employer, known or unknown, arising or occurring prior to and
including the date of Executive’s execution of this Release; that the
consideration that Executive will receive in exchange for Executive’s waiver of
the Released Claims exceeds anything of value to which Executive is already
entitled; that Executive has entered into this Release knowingly and voluntarily
with full understanding of its terms and after having had the opportunity to
seek and receive advice from counsel of Executive’s choosing; and that Executive
has had a reasonable period of time within which to consider this Release.
Executive represents that Executive has not assigned any claim against Employer
to any person or entity. Executive agrees not to apply for or seek employment
with Employer.

3. Executive agrees to keep the terms of this Release confidential and not to
disclose the terms of this Release to anyone except to Executive’s spouse,
attorneys, tax consultants or as otherwise required by law, and agrees to take
all steps necessary to assure confidentiality by those recipients of this
information.

4. Executive hereby agrees and acknowledges that Executive has carefully read
this Release, fully understands what this Release means, and is signing this
Release knowingly and voluntarily, that no other promises or agreements have
been made to Executive other than those set forth in the Agreement or this
Release, and that Executive has not relied on any statement by anyone associated
with Employer that is not contained in the Agreement or this Release in deciding
to sign this Release.

5. This Release will be governed by the laws of the State of Illinois and all
disputes arising under this Release must be submitted to a court of competent
jurisdiction in Chicago, Illinois. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the
Agreement.

6. Executive may accept this Release by delivering an executed copy of the
Release to:

[NAME]

[ADDRESS]

on or before        [insert a date at least 21 calendar days after Executive’s
receipt of this Agreement].

7. Executive may revoke this Release within seven (7) days after it is executed
by Executive by delivering a written notice of revocation to:

[NAME]

[ADDRESS]

no later than the close of business on the seventh (7th) calendar day after this
Release was signed by Executive. This Release will not become effective or
enforceable until the eighth (8th) calendar day after Executive signs it. If
Executive revokes this Release, Employer shall have no obligation to provide the
payments and other benefits set forth Section 5 of the Agreement.

 
EXECUTIVE:
Name:
 
Date:
 

3